[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-12499             FEBRUARY 29, 2012
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK


                              D.C. Docket No. 9:98-cr-08047-DTKH-3



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                          lPlaintiff – Appellee,

                                                versus

MILLARD CHAVERS,

lllllllllllllllllllllllllllllllllllllll                          lDefendant – Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                          (February 29, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         David Joffe, appointed counsel for Millard Chavers in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18

L.Ed.2d 593 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED, and Chavers’s revised total sentence

is AFFIRMED.




                                         2